Mr. President, it gives us great satisfaction that the President of this thirty-seventh session of the General Assembly is a representative of Hungary, a nation which has succeeded in preserving its identity in all circumstances.
Mr. Secretary-General, the international community has conferred upon you the highest and most sensitive of its responsibilities in these perilous days. We must therefore all share with you the commitment of our time: peaceful, just and productive coexistence. In facing the challenge of today's unsettled world, I offer you the solidarity of my country.
Mexico sees in the United Nations the best and highest international forum, where it is possible to hope for rationality in the overwhelming presence of the absurd. Since the unparalleled ignominy of the Second World War this has been the only setting in which arguments can be adduced in the light of reason and law to prevent a new conflict that very probably would be our last. It represents the only way to give new impetus to the endeavours of civilization.
If these words seem exaggerated to us today, if the dramatic tone strikes us as anachronistic, let us ponder the fact that less than 40 years have passed since the end of that war. Let us recall that it was preceded, and in fact brought on by, an economic depression and that the despair caused by that serious setback proved to be an evil counsellor of peoples and Governments. Let us remember that before absurdity and death took over there was a slow and gradual debasement of reason and of life itself.

The symptoms are ominous. In recent years we have drifted far from the principles that gave birth to this Organization, in large measure because of the attitude of those who think they can achieve their objectives through the use of force and disregard of the law. They fail to realize that in abandoning the processes of the rational solution of controversies or disputes they bring us all closer to the abyss of violence and anarchy.
Today there is no region that can regard itself as immune from crisis. The tragic conflicts of the South Atlantic and the Middle East bear witness to this. Some areas of the world are in great turmoil. I refer to those where the arrogance of their leaders is imposed on the historical demands of their peoples. We share the indignation and shame of those who, in the face of genocide practised by former victims of genocide, are now protesting against a vile crime that is an affront to mankind. Repetition of the worst excesses of the war has also revived the atmosphere of ignominy and the heavy burden of fatal foreboding.
We note with concern that pressure is being brought to bear on the Members of the United Nations in order to sway their votes. The results that are sometimes achieved indicate the vulnerability of many countries. The negotiating mechanisms prevailing in some agencies of the system raise doubts as to whether they are at the service of those who created them or whether they are inspired by true respect for the sovereignty of States.
Mexico has always been active in and committed to the United Nations, not with the idea that it may be the last resort for the prevention of total destruction but because it is the best means available to us to halt the process that could lead to such an outcome.
This makes it essential to bring together the two fundamental areas of negotiation for which the world is waiting: that which will lead to detente between the two super-Powers and that, which will reorganize relationships among countries with different levels of development. The two conflicts, between East and West and North and South, have, we would repeat, crucified all mankind. Only through a convergence of both areas of negotiations can there be established a new international order, one that includes the process of political decolonization and the fundamental challenge facing international society - economic decolonization. Both types of decolonization are changes attesting to the most profound potential of a human being the attainment of his own dignity.
Mexico's traditional adherence to and promotion of the principles of the United Nations and its contribution to those two major areas of negotiation are well known; evidence of this is the Charter of the Economic Rights and Duties of States, the world energy plan, the International Meeting on Co-operation and Development, which was held at Cancun in October 1981 and the Treaty for the Prohibition of Nuclear Weapons in Latin America. 
We have been unflagging in our efforts to give impetus to the development of international instruments to promote disarmament worldwide, particularly in Latin America.
We believe that the arms race and development are in competition with each other, not only as regards the utilization of available resources but also because they represent incompatible approaches: arrogance and inequality, which will lead to annihilation; or tolerance and co-operation, which would make progress possible for all. We know that the funds allocated for technical assistance to developing countries for the next five years amounts to less than will be spent on weapons in the next five days.
Everything would indicate that the world economy is being sacrificed to the arms race. The great Powers are arming themselves even at the expense of their own standards of living, while their adversaries are doing the same. And they are dragging all mankind, which wants not weapons but progress, into this vortex.
Thus is created a Dantesque vicious circle. The greater the tension, the greater the concern for security; the greater the insecurity, the greater the arms expenditure; the greater the concentration of resources in armaments, the greater the impoverishment and social inequality and the greater the political radicalization and tension until the wheel of destruction starts its atavistic cycle all over again.
The strongest Powers may insist on imposing their will upon others and on taking advantage of the power imbalance, which favours them, to strengthen their aspirations to hegemony. But they will not thus subdue moral sensibility; nor will they quell revolution. They will succeed only in fanning the flames of the conflagration that uncontrolled can set fire to everything.
The practical ineffectiveness of the means of collective security is at the very core of armed conflict. Thus, for example, when a weak country is openly threatened by political pressure that is superior to its own strength and it realizes that it cannot rely on the United Nations for protection, it is reduced to the fateful choice between arming itself or being annihilated.
At the same time, when the international community is incapable of generating the minimum conditions needed for general progress, peoples have to choose between the wretchedness of abject subsistence and the harsh road of revolution. Such is the tragedy of Latin America today. Such are the prospects of most of the nations here represented.
At the present moment, rather than an appeal what is needed is a warning: the world is absolutely interdependent, and not one of its parts can be saved if the others are doomed.
Mexico has tirelessly collaborated in the other major area of negotiation, which is aimed at the establishment of a new international economic order. It proposed to the community of nations that it draft a document having legal status that would encompass the doctrine and basic rules of a new model of international relations  the Charter of Economic Rights and Duties of States, which was adopted by the General Assembly almost 10 years ago.
Mexico has recently demonstrated its willingness to commit itself to the struggle for justice and rational coexistence as regards not only global problems or remote conflicts but also issues that affect it very closely and for which it has taken risks and made sacrifices. This is evidenced by the proposal for a world energy plan made by an oil-exporting country during the oil boom and above all by effective co-operation in good times and bad with those countries neighbouring ours that lack such resources.
I consider that the ideas and proposals we put forward in the energy plan are still valid and that it is possible to foster an orderly, progressive, comprehensive and just transition between two epochs of mankind the present one, in which the consumption of hydrocarbons predominates, and the future one, in which the development of new energy resources will have priority. The world energy plan is still a good method for the achievement of the new international economic order.
Even during the present crisis Venezuela and Mexico have moved forward and set an example by reaffirming and renewing the San Jose Agreement to help the countries of Central America and the Caribbean by guaranteeing their supplies of oil and by creating soft loan funds for their development. The $700 million that Mexico alone has earmarked to date for that purpose is granted unconditionally and without distinction and equals the amount that the United States plans to allocate for the same region.
Our willingness to commit ourselves is shown also in our efforts to enhance the possibilities for a negotiated settlement of the social and political conflicts of that same region, notwithstanding the many who would like us to feel threatened and thus be driven by fear to support repression. They forget that Mexico has already had its revolution, which it is continually consolidating, and so has no reason to be afraid of its people's desire for justice. We support and will continue to support detente and negotiated political settlements, with due respect for the parties concerned.
But Mexico's most constant concern and task in the international sphere is the transition to a new economic order.
We have stressed that the entire gamut of economic relations between the developing countries and the industrialized world must be transformed. Those relations have figured on the agendas of many international conferences, but the progress made has not been particularly encouraging. It was therefore our thought to convene a summit meeting of the main industrialized countries and a representative number of developing nations: The idea was for heads of State and Government, rather than negotiating topic by topic, to show their firm political will to take a qualitatively significant step in the stalled negotiations by acknowledging the need to seek this essential new order.
Mexico and Austria worked for more than a year and a half to make possible the Cancun summit meeting. As the process which was to lead to the global round of negotiations became increasingly bogged down, the meeting of the heads of State took on greater importance. We noted alarming indications of a world economic slowdown. Many .countries placed their hopes in Cancun, not because it might result in solutions, but because it was the only forum that could provide the political impetus necessary to revive a suspended process.
The meeting took place almost a year ago and was attended by 22 heads of State and Government, or their representatives.
In an attempt to replace prejudice with sound judgement, and to transform monologue into dialogue and subordination into solidarity, differing points of view regarding our present-day situation were expressed openly and with tolerance for the ideas of others.
At that meeting many of us stated that the lack of harmonious relations was making the world in which we live increasingly perilous for rich countries and implacable and cruel for poor countries. We maintained that progress for all should be a condition for the progress of each individually.
The tragedy of hunger was stressed, and strategies to increase food production and improve food distribution were discussed. The possibility of organizing a fair and balanced trade in raw materials and industrialized goods was set forth. It was not only petroleum markets and prices that were dealt with, but also ways of organizing the exploitation and use of energy sources and of alleviating the financial burden that oil purchases represent for developing countries.
Tragic paradoxes that we have been unable to resolve; were examined in Cancun: recession in the countries of the North, due to, among other things, the lack of a market for goods which are needed by the South but which it cannot purchase because of inadequate financing; liquid funds from the countries of the South that are placed in the North and then loaned to other countries of the South; and the persistence, and even the worsening, of monetary and financial practices which have proven time and again to be inadequate and ineffective, both in the South and in the North.
Faced with such paradoxes, we maintained that financing the joint development of rich and poor countries was not only rational, but the only possible way to achieve a healthy world economy.
We acknowledged, and we say again today, that many of the problems of the South are of the South's own making; but there are other serious constraints that stem from its relations with the North. We see today that the likelihood of such constraints becoming fatal to the world economy has been rapidly increasing since we met at Cancun.
Many things have changed since then. In recent years we have witnessed unprecedented hostility, rhetorical belligerence and lack of understanding between the super-Powers. In 1982 the world saw the outbreak and escalation of actual armed conflict in many areas. Such conflicts are irrational in every case and should be of serious concern to us, both because of their very existence and because of the relative ease with which they are coming about.
What most concerns and affects the majority of countries, however, is the extremely serious deterioration of the international economy, particularly in the poor countries, where three quarters of the world's population lives and where the consequences of the crisis are felt in tragic measure.
Steadily decreasing income due to the plunge in the prices of raw materials on the one hand, and higher interest rates and shorter terms of repayment on the other, are the two blades of the shears that threaten to slash the momentum achieved in some countries and to cut off the chances for progress in the others.
In fact it is generally recognized that the world is now in the throes of the worst economic crisis since the Great Depression. Growth rates, both in industrialized countries and in the developing world are at the lowest levels recorded in recent decades. Rampant unemployment, endemic in poor countries, has now become widespread in the most powerful nations as well. All over the world, men and women who had jobs are losing them. The reduction of inflation achieved in certain countries through huge sacrifices in employment does not mean that the problem has been overcome. The brutal rise in interest rates over the last three years has not only created an intolerable burden for debtor nations, but has also given rise to speculation and a flight of capital which are uncontrollable and of unforeseen magnitude.
The events of the past few years have more than confirmed the need to tackle energy problems in a comprehensive manner and in close co-ordination with the other areas of the world economy. Petroleum sales abruptly shifted from a seller's to a buyer's market, which resulted in surpluses that have again caused prices to fall and have discouraged efforts to bring about a transition in the field of energy.
The disarray has been detrimental to the oil- producing countries and has been a victory for no one, since it is but another factor in the crisis. The decline in available financial resources caused by lower petroleum prices has led us from an unresolved energy crisis to a financial crisis that is deepening the recession and threatening the stability of the international monetary system.
Spectres arise in this panorama, spectres which could seriously threaten the world if the present trend continues. The most dangerous of these threats is that the social pressures created by economic dislocations could reach the point of exploding. We should recall that developing countries have no so-called social- security and crisis-control systems such as those which exist in the developed world. We cannot afford, and therefore do not have, unemployment insurance or extensive public welfare programmes.

A second spectre that appears to be dangerously near at hand is a North-South and North-North crisis in trade in both basic and industrial commodities. We all want to export more in order to solve our problems, and we all want to import less to avoid a drain on our foreign exchange reserves and our domestic markets. When the entire world is in the midst of a severe recession, the only exportable item is the crisis itself. If recession in industrialized countries continues to push down the prices of raw materials and to restrict the entry of manufactured goods from the South, both our problems and theirs will become more critical.
The favourable trade balance of the industrialized countries as a whole has become the major feature of the international economic order, with the exception of a period of less than 10 years of positive balances for some oil-exporting countries. It is therefore inevitable that the vast majority of developing countries have a negative trade balance.
To maintain the flow of trade in these circumstances necessarily implies the establishment of credit flows that would make it possible to pay the industrialized countries for goods and services. To sustain growth in the countries of the South and maintain employment in the countries of the North, the amount of such credit must continually increase; this is even more the case if the cost of the accumulated debt increases as a result of higher interest rates.
Reduced availability of credit for the developing countries has serious implications not only for those countries but also for production and employment in the industrial countries. Let us not continue in this vicious circle, since it could well be the start of a new Dark Ages, with no possibility of a Renaissance.
Here we have a third threat. I refer to the serious problem of the lack of co-ordination in the international financial system. As everyone knows, several heavily indebted countries, among them Mexico, have recently been obliged to begin renegotiating their foreign debt.
This is a paradox that makes us reflect on the fact that the growth of many of the countries of the South is now being criticized by the very countries that made loans to them for that purpose and that are now haggling over extending the credit needed for continued growth, although only such growth will make it possible for the former countries to repay the latter and to buy from them.
Today, Mexico and many other third world countries will be unable to comply with the payment schedule agreed upon in conditions quite different from those that now prevail.
Suspension of payments is to nobody's advantage and nobody wants it. But whether or not this will happen is beyond the will and, thus, the responsibility of the debtors. Everyone must negotiate seriously, carefully and realistically. The international financial system consists of several parts: lenders, borrowers and guarantors; it is tied to those that produce and those that consume, those that buy and those that sell. It is everybody's responsibility and it must be shouldered by everybody. Common situations produce similar positions, with no need for conspiracies or intrigues. We developing countries do not wish to become vassals. We cannot paralyse our economies or plunge our peoples into greater misery in order to pay debt, the servicing of which has tripled without our participation or responsibility and the conditions of which were imposed upon us. We countries of the South are about to run out of chips; if we cannot stay in the game, it will end in defeat for everyone.
I wish to be emphatic: we countries of the South have not sinned against the world economy. Our efforts to grow in order to conquer hunger, disease, ignorance and dependency have not caused the international crisis. A more immediate cause is the decision to arm, to fight force with force, dragging all the economies, directly or indirectly, towards this senseless objective.
But we can overcome the crisis.
It will be done more quickly if we can count on the rational support of the international financial community rather than reluctance or punishment for sins we have not committed.
Such support will be of benefit to both creditors and debtors, for we all belong to one world, in which, if we are all part of the problem, we are also part of the solution. We need foreign exchange to make payments and' purchases. Our opposite numbers also need to buy in order to make collections and sales. This is a healthy relationship which is to everyone's advantage. It is that simple.
Mexico is a good illustration of various North- South problems because of its dual situation as a country on the threshold of development and in its geographical location and because of the domestic and international prospects as regards its petroleum resources.
In recent years we have made every effort to meet the needs of our population by developing its great productive potential, in conjunction with the needs of the world economy and supported by substantial external financing. For four years we grew at a rate of over 8 per cent annually, we doubled our installed industrial capacity, we rose from eighteenth to fourth place among oil-producing countries, we tripled hydrocarbon production during that period and we undertook the urgent task of intensive social development, thereby generating more than 4 million jobs not only to absorb the existing unemployed but to provide work for new generations.
The greatest growth in our history was dramatically interrupted in 1981. Our plans, which had been programmed and budgeted for on the basis of four successive fiscal years, suddenly could no longer be financed because of a drop in the price of raw materials, including petroleum, and because of higher interest rates on the already contracted external debt, the cost of servicing which tripled. A pernicious sequence of inflation, devaluations and mounting prices and wages put a brake on our prosperity. In just three years the flight of capital became double the total of foreign investment in our country. Thus, because of the financial system and free exchange, facilitated by our proximity to the wealthiest country in the world, our reserves were exhausted. It is easy to say that, but for 70 million Mexicans who had begun to look forward to better times it is a brutal reality. Our way of being, of acting and managing our affairs, has been distorted in the news media, which have made us appear to the eyes of the world a country incapable of shaping its destiny and incompetent in administering its resources, so that the alternative would have to be our subordination to the ruthless ambition of outside Powers. Developing countries like Mexico have suffered countless such experiences. Many of our problems are made worse by tendentious reports which bring on the results they announce.
After major attempts to correct this economic situation, my Government decided to attack the root of the evil and extirpate it once and for all. There was obviously an inconsistency between internal development policies and an erratic and restrictive international financial structure. A reasonable growth policy could not be reconciled with freedom to speculate in foreign exchange. We therefore established exchange control. Given our 3,000-kilometre border with the United States, exchange control can only function through a banking system that operates on the basis of the policies of its country and Government and not its own speculative interests and the fluctuations of international financial chaos. For that reason we have nationalized the banks. We have been a living example of what happens when that enormous, volatile and speculative mass of capital ranges over the world in search of high interest rates, tax havens and supposed political and exchange stability. It decapitalizes entire countries and leaves destruction in its wake. The world should be able to control this; it is inconceivable that we cannot find a formula that, without limiting necessary movements and flows, would permit regulation of a phenomenon that damages everyone. It is imperative that the new international economic order establish a link between refinancing the development of countries that suffer from the flight of capital and the capital that has left those countries. At least they should have the crumbs from their own loaves.
In the face of these dramatic realities, we are lectured about economic liberalism at all costs, which is not applied even in the countries that most passionately defend it. On the contrary, the danger of losing their national integrity has led many Governments among them, our own to intensify their economic reforms and to strengthen the role of the State in directing their national economies; these are cases of legitimate self-defence.
Mexico is open to negotiation in every sphere and every forum. We have the resources, tradition and historical background to reinforce the principles laid down by our social and popular revolution. We are sure that, as a country bordering both the North and the South, our fate is of concern not only to Mexicans but to all developing countries. To all of them I say that we must hold our heads high and stand together, today and always, in dignity and with our shared endeavours and our shared hopes.
Never has the principle of sovereignty over natural resources and economic processes been more valid than now. The terms of the debased relations that we suffer could lead to the dissolution of sovereignty itself. The interference of transnational corporations, the growing concentration of financial facilities, the subordination of the banking systems to the great metropolitan cities, the massive outflow of capital and the imitation of models alien to our development endanger the very existence of States.
Although its formal links have been broken, dependency persists, and the pattern of domination on which the colonial regime was founded has even been reinforced. The concentration of wealth and power increases, while vast regions of the world become ever more impoverished. In the present situation the machinery of international co-operation that we have devised has been useful in soothing some troubled consciences, but it has proved altogether incapable of solving the serious everyday structural problems.
The charges levelled by the countries of the South in this respect were accurate and far-sighted. In proposing a new order, we sought a profound institutional reform capable of rechanneling international economic relations. We should have liked to avoid the tremendous deterioration of recent years and to have eased the crisis. But it is never too late.
Throughout history, major transformations usually occurred when there was no other course to take, which accounts for the distance that separates prophets from revolutionaries. Major ills call for major remedies.
International economic relations should be reviewed judiciously and with a sense of commitment. Let us not look for culprits but, rather, find people who will take responsibility for the future. The tracing of the ultimate cause of our ills is a task for historians and research workers, not for political leaders.
The assumption of that immense task of political and economic integration requires a change in attitude. Until now ideological Manichaeism, which nurtures the hegemony of the great Powers, has prevailed.
There has been a tendency to impose the same system of the past, and in a tense dialectical relationship as yet unresolved, the doctrines and strategies of change have been in confrontation with vested interests, love of compromise for its own sake, and the conservative instincts of empires that never end. Therefore, the global economic negotiations must provide the opportunity to reconcile these opposing views in approaches compatible with the needs of the present. The necessity to convene these negotiations is urgent; they cannot be postponed.
Nor can the alleged dispute between the specialized agencies of the system and the sovereignty of the Assembly be put forward as an excuse for delaying the dialogue. All the United Nations bodies have been created by our sovereign decision; all of them function within a given legal framework, and are to be respected.
The justification for these international bodies is not to be found in the perpetuation of undesirable inequalities, but in the search for rational solutions to the crucial issues of our time  disarmament, collective security and development.
The United Nations was created in a different era and the Organization and its Members now find themselves at the crossroads. We have the forum we deserve and there is no other. If we do not know how to use it to overcome the crisis and establish a more equitable order, and above all one compatible with our times, there will be no further opportunity. Global negotiations should begin immediately, and they should be conducted thoroughly, with a serious intention of reaching agreement. World peace and security are threatened to an even greater extent today. We must safeguard them at all costs. Any solution or concession is preferable to the alternative. We cannot afford to fail. Something tremendous is at stake here, not only the heritage of civilization, but the very survival of our children, of future generations, of mankind itself.
Let us make what is reasonable possible. Let us recall the tragic conditions in which the Organization was created and the hopes that we placed in it. The place is here and the time is now.
Let us hope that the logical confrontations of pluralism, the understandable outbursts of dissidence, compounded by the frustration of impotence, and the unavoidable delays in negotiations do not nullify the highest good represented by the United Nations.

Let us not resign ourselves to the United Nations becoming bogged down in formal procedures, while outside pressures are brought to bear to satisfy selfish interests unable to withstand the test of inclusion in an international legal order.
We are all part of this union. It is as strong as we wish to make it, particularly those who have the real power and therefore the ultimate responsibility. We have never created anything better or more efficient. Again and again I shall repeat what I have said here. This is the time to decide whether mankind belongs to the powerful or the powerful to mankind. That has never been truer than now. We shall know the answer here, and in the centuries to come people will bear witness to it.
